Citation Nr: 9922704	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-45 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation for asbestosis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1942 to January 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for asbestosis and assigned a 10 percent 
disability evaluation.  In a July 1998 decision, the hearing 
officer granted a 30 percent disability evaluation for 
asbestosis.

In a January 1997 rating decision, the RO denied service 
connection for (1) spine disorder, (2) hip disorder, (3) 
heart disorder, and (4) hypertension, each as not being due 
to or the result of the service-connected asbestosis.  These 
claims for service connection have not been the subject of a 
notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over these issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not 
be entertained by the Board.  38 U.S.C.A. § 7108 (West 1991).  
Additionally, this Board Member cannot have jurisdiction of 
these issues.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these issues have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).



FINDING OF FACT

Asbestosis is currently manifested by no more than moderate 
ventilatory impairment.


CONCLUSION OF LAW

Asbestosis is no more than 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 6833 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant states that his service-connected asbestosis 
warrants a higher evaluation because of his severe 
respiratory distress that he has upon exertion.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for asbestosis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The Board has continued the 
issue as entitlement to an increased evaluation since service 
connection has been granted.  The appellant is not prejudiced 
by this naming of the issue.  The Board has not dismissed the 
issue, and the law and regulations governing the evaluation 
of the disabilities are the same regardless of how the issue 
has been phrased.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

During the pendency of the appeal, the RO increased the 
appellant's disability evaluation from 10 percent to 
30 percent.  The appellant has submitted a VA Form 21-4138, 
wherein he stated that he wanted an evaluation in excess of 
30 percent.

The appellant underwent a VA examination in July 1995.  The 
VA examiner noted that the appellant had been a nonsmoker for 
the last 17 years.  The appellant stated that he was short of 
breath and could not take many steps even on straight level 
ground.  He reported night dyspnea and having to sit up.  He 
reported constant discomfort and pain in his chest, which was 
different than the pain he had before he underwent coronary 
surgery.  The appellant stated that he had chronic cough with 
some expectoration, but not much of it.  His main problem was 
that he could take a breath but could not blow it out easily.  
There was no bleeding when expectorating.  Examination of the 
appellant's lungs were normal on percussion.  The VA examiner 
noted that movement of the diaphragm was very poor.  There 
was some wheezing and definitely prolonged expiration, but no 
rales.  The diagnosis was chronic obstructive pulmonary 
disease, asbestosis.  A pulmonary function test revealed FVC 
of 73 percent predicted and DLCO of 99 percent predicted.

The appellant underwent a VA examination in September 1996.  
The appellant reported that he had moderately severe 
restrictive obstructive lung dysfunction.  He stated that he 
had difficulty with any physical activity, such as walking 
one block.  He reported that one flight of stairs will cause 
him dyspnea, and he will need to rest.  The VA examiner 
stated that examination of the lungs appeared stable.  The VA 
examiner stated that the appellant had a component of 
restricted obstructive pulmonary disease.  A pulmonary 
function test taken at that time revealed FVC of 49 percent 
predicted and DLCO of 71 percent predicted.  In the report, 
it was noted that the numbers associated with the FVC were 
"outside 95% confidence interval."  The VA examiner stated 
that there was no evidence of obstruction and that maximum 
voluntary ventilation was decreased consistent with poor 
effort versus neuromuscular disorder.  The VA examiner stated 
that there was moderate restrictive defect.

The appellant had an RO hearing in March 1998.  The appellant 
stated that he had not undergone a VA examination in two or 
two and one-half years.  The appellant stated that he had not 
been treated for his asbestosis, but that he was taking 
Prevental and had been on it since the early 1990's.  He 
stated that he was given breathing exercises to do to assist 
him with the difficulty of breathing.  He stated that he was 
wheezing worse now than he used to.  He stated that he had 
problems walking two to three blocks.  The appellant stated 
that he slept with two pillows because he had trouble 
breathing when laying down.  

The appellant underwent a VA examination in May 1998.  The 
appellant reported that he was quite short of breath.  He 
stated that he had chest pains at times.  He reported dyspnea 
at night at times.  The appellant stated that he had no cough 
and that he did not expectorate anything.  The VA examiner 
stated that the appellant did not take oxygen and was not 
asthmatic.  The VA examiner stated that the appellant had no 
periods of incapacitation, but that there was a progressive 
worsening of his breathing.  Examination of the lungs on 
percussion were expanding with rales and rhonchi on both 
sides.  The diagnosis was chronic obstructive pulmonary 
disease.  The appellant underwent a pulmonary function test 
at that time.  FVC was 58 percent predicted and DLCO was 
66 percent predicted.  In the report, it was noted that the 
numbers associated with the FVC were "outside 95% confidence 
interval."  The VA examiner stated that there was no 
obstruction or restriction and mild diffusion defect.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

It must be noted that the schedular criteria for evaluating 
respiratory disorders were changed effective on October 7, 
1996.  The Court has held where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In the 
July 1996 statement of the case, the RO addressed the old 
criteria and in the July 1998 supplemental statement of the 
case, the RO addressed the new criteria.  

Under Diagnostic Code 6603, the old criteria states that 
pulmonary emphysema with pronounced disability that is 
intractable and totally incapacitating with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion, with 
symptoms of severe emphysema confirmed by chest x-rays and 
pulmonary function test, a 100 percent evaluation is 
assigned.  See 38 C.F.R. Part 4, Diagnostic Code 6603 (1996).  
With severe disability with exertional dyspnea sufficient to 
prevent climbing one flight of stairs or walking one block 
without stopping or ventilatory impairment of severe degree 
confirmed by pulmonary function test with marked impairment 
of health, a 60 percent evaluation is assigned.  See id.  
With moderate dyspnea occurring after climbing one flight of 
steps or walking more than one block on level surface, 
pulmonary function tests consistent with findings of moderate 
emphysema, a 30 percent evaluation is assigned.  See id.  

Under the new regulations, asbestosis is evaluated under the 
general rating formula for interstitial diseases.  38 C.F.R. 
Part 4, Diagnostic Code 6833 (1998).  The diagnostic criteria 
for interstitial lung disease provide that Forced Vital 
Capacity (FVC) less than 50 percent  predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; the requirement for outpatient oxygen 
therapy warrants a 100 percent evaluation.  Id.  FVC of 50- 
to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation warrants a 60 percent evaluation.  Id.  FVC of 65- 
to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent 
predicted warrants a 30 percent evaluation.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for asbestosis.  In July 
1995, the appellant reported that he had trouble breathing 
and could not take many steps even on straight level ground.  
He reported night dyspnea.  Upon examination, the lungs were 
normal on percussion.  A pulmonary function test revealed FVC 
of 73 percent predicted and DLCO of 99 percent predicted.  In 
September 1996, the appellant reported moderately severe 
restrictive obstructive lung dysfunction.  The appellant 
stated that he had difficulty walking one block and that one 
flight of stairs caused him dyspnea.  The VA examiner stated 
that the appellant's lungs appeared stable.  A pulmonary 
function test revealed FVC of 49 percent predicted and DLCO 
of 71 percent predicted.  The VA examiner noted that there 
was no evidence of obstruction and that maximum voluntary 
ventilation was decreased, which was consistent with poor 
effort versus neuromuscular disorder.  The VA examiner stated 
that the appellant had a moderate restrictive defect.

The appellant had an RO hearing in March 1998.  He stated 
that he took medication for his asbestosis.  He stated that 
he did breathing exercises to assist him with his breathing.  
The appellant stated that he had problems walking two to 
three blocks and that he slept with two pillows because he 
had problems breathing when he was laying down.  In May 1998, 
the appellant underwent a VA examination.  The appellant 
reported that he was short of breath.  The VA examiner stated 
that the appellant had no periods of incapacitation, but that 
the appellant's breathing was worsening.  A pulmonary 
function test revealed FVC of 58 percent predicted and DLCO 
of 66 percent predicted.  The VA examiner stated that there 
was no obstruction or restriction and mild diffusion defect.

The Board finds that such evidence is indicative of no more 
than a 30 percent evaluation under both the old and the new 
criteria.  In line with the old criteria, the appellant has 
no more than moderate dyspnea.  See 38 C.F.R. Part 4, 
Diagnostic Code 6603 (1996).  He has stated that he has 
trouble walking two to three blocks and walking up one flight 
of stairs.  Pulmonary function tests have revealed no more 
than moderate restrictive defect.  It was noted in the 
September 1996 pulmonary function test that the appellant had 
moderate restrictive effect and no obstruction.  In the May 
1998 pulmonary function test, it was noted that the appellant 
had no obstruction and mild diffusion defect.  Such is 
consistent with a 30 percent evaluation with the old 
criteria.

In line with the new criteria, the appellant has undergone 
pulmonary function tests, which has revealed FVC's of 
73 percent, 49 percent, and 58 percent and DLCO's of 
99 percent, 71 percent, and 66 percent.  The Board must note 
that it is aware that the FVC of 49 percent predicted would 
place the appellant's disability evaluation under the 
100 percent evaluation and that the FVC of 58 percent would 
place the appellant's disability evaluation under the 
60 percent evaluation; however, the appellant's efforts were 
questioned during those pulmonary function tests.  
Specifically, in the September 1996 pulmonary function test, 
it was noted that the numbers related to the FVC figure were 
"outside 95% confidence interval."  The VA examiner noted 
in the pulmonary function test that there was poor effort on 
behalf of the appellant or a neuromuscular defeft.  
Additionally, in the May 1998 pulmonary function test, the 
same notation of "outside 95% confidence interval" was made 
as to the numbers related to the FVC figure.  Thus, the Board 
finds that such percentages of 49 and 58 are unreliable, and 
the Board will not use them for the determination of whether 
an evaluation in excess of 30 percent is warranted under the 
new criteria.  The Board gives no probative weight to the 
FVC's of 49 percent and 58 percent, as medical professionals 
have doubted the accuracy of such findings.  It must also be 
noted that the three DLCO percentages of 99, 71, and 66 would 
warrant no more than a 30 percent evaluation under the new 
criteria.  See 38 C.F.R. Part 4, Diagnostic Code 6833.

Because the RO has considered the appellant's disability 
under both criteria (although on separate occasions), a 
Bernard issue is not raised by the Board's consideration of 
both criteria in this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

An evaluation in excess of 30 percent is not warranted.  
There have been no clinical findings that the appellant has a 
severe disability with exertional dyspnea sufficient to 
prevent climbing one flight of stairs or walking one block 
without stopping.  See 38 C.F.R. Part 4, Diagnostic Code 6603 
(1996).  The appellant has stated that he can walk two to 
three blocks before having breathing problems.  The findings 
made by medical professionals following a pulmonary function 
test have been that of no more than a moderate restrictive 
defect.  Again, the Board is aware of the FVC's of 49 percent 
and 58 percent as to the September 1996 and May 1998 
pulmonary function tests.  As stated above, the Board gives 
those values no probative value, as the VA examiners 
questioned the validity of such numbers.  Additionally, the 
VA examiners who conducted those pulmonary function tests 
noted in writing that the appellant had moderate restrictive 
defect and mild diffusion defect respectively, which would be 
indicative of no more than a 30 percent evaluation.  The 
Board gives the VA examiners written determinations more 
probative value than the numbers shown in the September 1996 
and May 1998 pulmonary function tests for the reasons stated 
above.  Also the three DLCO percentages of 99, 71, and 66 in 
the pulmonary function tests would warrant no more than a 
30 percent evaluation.  The Board finds that the appellant's 
asbestosis is no more than 30 percent disabling.  See 
38 C.F.R. Part 4, Diagnostic Code 6603 (1996) and 38 C.F.R. 
Part 4, Diagnostic Code 6833 (1998).

The appellant is competent to report his symptoms; however, 
to the extent that he stated that his asbestosis was worse 
than the 10 percent evaluation assigned, he was correct, and 
the RO granted a 30 percent disability evaluation.  To the 
extent that the appellant has described moderately severe or 
severe restrictive obstructive lung dysfunction, the medical 
findings do not support his contentions or his testimony for 
a higher evaluation.  The pulmonary function tests reveal no 
more than a moderate restrictive defect.  In the appellant's 
most recent examination, the VA examiner noted that the 
pulmonary function tests revealed no obstruction or 
restriction and mild diffusion defect.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the contentions into account and the medical findings, 
an evaluation in excess of 30 percent for asbestosis is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

An evaluation in excess of 30 percent for asbestosis is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

